UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6818



ANTHONY LAMONT WILLIAMS,

                                             Petitioner - Appellant,

          versus


ROBERT J. KUPEC, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
04-1708-JFM)


Submitted:   November 9, 2005             Decided:   December 6, 2005


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Lamont Williams, Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Edward John Kelley, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anthony Lamont Williams seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition. This order is not appealable unless a circuit justice or

judge   issues    a   certificate    of     appealability.         28   U.S.C.

§ 2253(c)(1). A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s   assessment    of    his   constitutional     claims   is

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                 See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We   have   independently   reviewed     the    record    and   conclude   that

Williams has not made the requisite showing.             Accordingly, we deny

a certificate of appealability and dismiss the appeal. Further, we

deny Williams’ request for the appointment of counsel. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    DISMISSED




                                    - 2 -